Citation Nr: 9912223	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-49 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for back condition.

2.  Entitlement to service connection for mixed personality 
disorder.

3.  Entitlement to service connection for generalized anxiety 
disorder with recurrent depression/major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to August 1977.

This appeal arises from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire that determined that claims for 
service connection for a back condition, for mixed 
personality disorder (claimed as a psychiatric condition), 
and for generalized anxiety disorder with recurrent 
depression/major depression (claimed as a psychiatric 
condition) were not well grounded.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution of the matter.  

The record reflects that the veteran requested and then 
withdrew a request for a hearing before an RO hearing 
officer.  The record also reflects that, in response to the 
veteran's request for a Travel Board hearing, the RO notified 
the veteran in an undated letter to his last known address 
that a hearing had been scheduled for March 1999.  The claims 
file notes that the veteran failed to report for the hearing, 
although the RO notification letter has not been returned by 
the United States Postal Service as undeliverable.  The 
veteran has not explained his failure to report or requested 
rescheduling of the hearing.  Under these circumstances the 
Board deems the hearing request to be withdrawn.

Service connection for generalized anxiety disorder and for 
major depression will be addressed in the REMAND portion of 
the decision.


FINDINGS OF FACT

1.  There is no competent medical evidence tending to link a 
current back condition to any disease or injury in service.

2.  The claim for service connection for mixed personality 
disorder lacks competent evidence of a current diagnosis; the 
claim is not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for a back condition is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for mixed personality 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for any 
complaint, finding, or treatment of a back injury.  During a 
May 1975 enlistment examination, an examiner noted a history 
of concussion at age 4.  The service medical records also 
reflect that he experienced some psychiatric difficulties 
during active service as a submariner.  A July 1977 Medical 
Board report indicates that the veteran was admitted to a 
Navy Psychiatric Service Center in July 1977 with a diagnosis 
of depressive reaction and suicide attempt.  The report notes 
that the veteran's reported history of illness was considered 
reliable.  He reported that he began having "problems" with 
his superiors and with other personnel about a year earlier.  
The examiner noted that the veteran developed situational 
anxiety and depression and a chronic fear that he was going 
"berserk."  The veteran reported that in June 1977, he 
blacked-out and remained in a dazed state on unauthorized 
absence for a month.  He was reportedly apprehended while 
trying to jump from a 6th floor window and was subsequently 
admitted for psychiatric evaluation.  The examiner noted that 
all laboratory and physical examination results were within 
normal limits.  There was no evidence of psychosis.  There 
was no evidence of any contributing prior family history.  
During hospitalization, the veteran reported that he felt 
that his black-out spells resulted from being "drugged," 
although the examiner reported that no psychotropic 
medications were used during hospitalization.  The report 
notes that the staff psychiatrists reviewed the veteran's 
medical history and current clinical findings and concluded 
that he suffered from a personality disorder of such severity 
that he was unsuitable for continued active duty.  The 
revised diagnoses were mixed personality disorder, existed 
prior to entry (EPTE), manifested by inability to cope with 
moderate frustration, easy tendency to dissociate, immature 
judgment, and tendency to withhold and withdraw; 
precipitating stress, mild; predisposition, unknown; military 
impairment, severe (unsuitable); and, civilian impairment, 
minimal.

A July 1979 report from Mount Auburn Hospital, signed by 
Allan Barron, MD, indicates that the veteran was admitted 
after suffering an apparent seizure at work.  The report 
notes that the veteran had consumed a large amount of alcohol 
earlier and had stopped drinking about 48 hours prior to the 
seizure.  The report notes that the veteran had no prior 
history of seizure, but had suffered a serious concussion 
without sequelae from a fall many years earlier.  The 
discharge diagnoses were alcoholic withdrawal seizure; 
alcoholic hepatitis; and, hypercalcemia of unclear etiology.  
A letter from Dr. Barron dated in July 1979 indicates that 
the veteran was under his care for seizure disorder.  Dr. 
Barron felt that the veteran should not operate machinery at 
his job for at least the next four weeks pending further 
evaluation.

A January 1981 VA hospital report notes diagnoses of seizure 
disorder and chronic excessive abuse of alcohol.  A claim for 
service connection for epilepsy was denied in RO rating 
decision of February and May 1981.  In September 1988, the 
veteran again applied for service connection for seizure 
disorder.  In October 1988, the RO informed the veteran that 
new and material evidence was needed to reopen the previously 
disallowed claim.  

In March 1996, the veteran requested service connection for a 
back condition and for psychological problems.  He reported 
that during active service he fell down a flight of stairs 
and also that he was treated for psychological problems.  In 
June 1996, the veteran reported that he had had back pain 
from 1977 to the current time.   He also reported that he 
received back treatment from the Cheshire Medical Center.  

In June 1996, the Cheshire Medical Center reported that they 
had no record of treatment for a back problem but that the 
veteran had been admitted in August 1989 for another problem.

In June 1996, the RO received VA treatment reports reflecting 
treatment at various times.  A March 1996 report notes three 
crushed vertebrae.  The report notes that the veteran 
reported that he fell down a flight of stairs in the Navy.  
Scoliosis and kyphosis were noted.  Also noted in March 1996 
was a complaint of chronic back pain that the veteran 
attributed to compression fracture of T6-7 in 1977.  

In June 1996, the RO received private medical records from 
the Hitchcock Clinic.  These reports reflect treatment for 
the back in 1995.  They do not supply an etiology; however a 
September 1995 report notes that the veteran reported a 10-
year history of activity-related intermittent back pain.  In 
November 1995, the veteran reported a 10 year history of 
dorsal back pain and felt that there was no single injury 
that had caused the pain but rather it resulted from a 
variety of injuries, motor vehicle accidents and skiing 
injuries over the years.  The examiner noted increased dorsal 
kyphosis (excessive outward curvature) suggestive of a person 
who had had juvenile epiphysitis (bone-end inflammation).  
Another November 1995 report notes that vertebral fractures 
were seen on X-ray.

A July 1996 VA mental disorders examination report yields an 
Axis I diagnoses of generalized anxiety disorder; major 
depression; and, alcohol abuse, in remission.  The VA 
psychiatrist reported that there was no diagnosis on Axis II.  
The report suggests that the veteran's depression either 
began during or is related to active service.  


In November 1996, the veteran supplied additional details 
concerning his back.  He reported that the confinement of 
submarine duty made him physically and mentally ill.  He 
reported that after submarine duty a service comrade rescued 
him from a sixth floor window during his suicide attempt and 
in the aftermath he ran from the building, injuring his back 
in a fall in the stairwell.  He reported that he was 
subsequently rushed to the hospital and treated 
psychiatrically for his suicide attempt.

In January 1997, the veteran withdrew his request for a 
hearing before an RO hearing officer.  In July 1997, the 
veteran requested a hearing before a traveling member of the 
Board.

In August 1997, the RO notified the veteran by letter 
addressed to his current mailing address, that a VA physical 
examination had been scheduled for September 1997.  A note in 
the claims file indicates that the veteran failed to report 
for the examination.  

By undated letter, the RO notified the veteran that a Travel 
Board hearing had been scheduled for March 16, 1999.  The 
claims file indicates that the veteran failed to report for 
the hearing.

II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998). 

The threshold question with respect to any claim for service 
connection is whether the veteran has met his initial burden 
of submitting evidence to show that the claim is well-
grounded, meaning plausible.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A.  Back condition

There is no medical evidence of in-service back injury.  
Although the veteran has reported that he injured his back in 
the Navy just prior to psychiatric hospitalization in 1977, 
the Navy psychiatric hospital report itself does not mention 
any complaint of back pain.  In fact, the psychiatric report 
notes specifically that the veteran was considered to be 
reliable concerning his medical history and that his physical 
examination was within normal limits.  Neither does the 
private medical evidence suggest that the veteran's back 
problems began during active service.  In 1995, certain 
private medical reports note that the veteran reported a 10 
year history of intermittent back pain and further note a 
reported history of a variety of back injuries, including 
auto accidents and skiing injuries.  One private physician 
suggested a possible etiology of dorsal kyphosis as a result 
of juvenile epiphysitis.  Again, however, this does not tend 
to link any current back condition to active service. 

In March 1996, a VA examiner recorded the veteran's complaint 
of chronic back pain that the veteran himself attributed to 
compression fracture of T6-7 in 1977.  This evidence contains 
subjective information from the veteran's self-reported 
history that was merely recorded by the medical examiner, 
unenhanced by any additional medical comment by that 
examiner; it does not constitute competent medical evidence.  
A bare transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  After review of all the medical 
evidence, the Board must conclude that there is no medical 
evidence tending to establish a link between a current back 
disorder and the veteran's period of active service.  

Although the veteran has attempted to link a current back 
disorder to active service, he, as a layperson without proper 
medical training and expertise, is not competent to provide 
probative evidence on a medical issue such as the diagnosis 
or etiology of a claimed medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In this regard, 
the Board emphasizes that a well-grounded claim must be 
supported by competent evidence, not merely allegations.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The Board notes that during private medical treatment in 
1995, the veteran apparently reported that he had a 10-year 
history of back pain.  He also suggested intercurrent causes 
for his back pain, such as skiing injuries.  In his 1996 VA 
claim, he reported a history of back pain dating back to 
1977.  Under these circumstances, the Board concludes that, 
at best, there is conflicting evidence of continuity of 
symptomatology.  However, assuming arguendo that there is 
continuity of symptomatology, to well ground the claim, the 
veteran must still submit competent evidence tending to 
relate the present condition to that symptomatology.  See 
Savage, 10 Vet. App. at 498.

In the view of the foregoing, the Board must conclude that 
there is no competent medical evidence to establish a nexus 
between any current back disorder and active military 
service.  In the absence of competent evidence to support the 
claim, the claim must be denied as not well grounded.  As 
such, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 
126 F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put VA on notice that 
any additional relevant evidence may exist which, if 
obtained, would well-ground the claim for service connection.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997). 

B.  Mixed Personality Disorder

Personality disorder is not a disease or injury within the 
meaning of applicable legislation pertaining to disability 
compensation.  See 38 C.F.R. §§ 3.303(c), 4.9 (1998).  See 
also Beno v. Principi, 3 Vet. App. 439, 441 (1992).  However, 
the law allows that disability resulting from a mental 
disorder that is superimposed upon a personality disorder may 
be service-connected (See 38 C.F.R. § 4.127 (1998)), or, in 
limited circumstances, such as when the defect is aggravated 
in service due to the development of a superimposed disease 
or injury.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  

However, for any claim for service connection to be well 
grounded, the veteran must satisfy the three elements noted 
earlier in this decision.  In the instant case, the first 
element of a well-grounded claim (competent evidence of a 
current disability) is lacking.  Although personality 
disorder was noted at the time of discharge from active 
service, the July 1996 VA mental disorders examination report 
reflects that there was no diagnosis on Axis II.  This 
indicates that a personality disorder was not found.  In the 
absence of medical evidence supporting a current diagnosis of 
a personality disorder, the claim is not plausible and it 
must be denied as not well grounded.

ORDER

1.  In the absence of evidence of a well-grounded claim, 
service connection for a back condition is denied.

2.  In the absence of evidence of a well-grounded claim, 
service connection for mixed personality disorder is denied.


REMAND

During psychiatric hospitalization in July 1977, a 
psychiatrist gave a diagnosis of "depressive reaction" 
following the veteran's suicide attempt and noted that the 
veteran had developed "situational anxiety and depression."  
After further evaluation, the psychiatry staff then changed 
the diagnosis to mixed personality disorder, EPTE, and 
recommended that the veteran be discharged from active 
service.  No further mention was made of a depressive 
reaction until July 1996 when a VA psychiatrist made a 
psychiatric diagnosis and noted that the veteran's claims 
file indicated that the veteran had a long history of 
depression dating back to active service.

Concerning the claim for service connection for generalized 
anxiety disorder with recurrent depression/major depression, 
the July 1996 VA report suggests that the veteran's 
depression began during or is related to active service; 
however, the psychiatrist may or may not have intended to 
provide a nexus opinion.  In any event, because a diagnosis 
of generalized anxiety disorder was also made in July 1996 
and such condition was noted, at least tentatively, during 
active service, the Board requests that the psychiatrist who 
provided the July 1996 mental disorders examination report 
(or a qualified substitute if that psychiatrist is not 
available), provide an addendum specifically addressing 
whether it is at least as likely as not that a generalized 
anxiety disorder and/or major depression began or increased 
during active service.  

In light of these circumstances, the case is REMANDED for the 
following actions:

1.  The RO should attempt to obtain any 
relevant VA and private psychiatric 
treatment records since July 1996.  If 
the search for records yields negative 
results, that fact should be clearly 
documented in the claims file.

2.  After receiving and associating the 
above-mentioned records, the claims 
folder should be made available to the 
psychiatrist for review in conjunction 
with the requested addendum and the 
psychiatrist should acknowledge such 
review in the examination report.  The 
examiner is asked to determine whether it 
is at least as likely as not that any 
currently diagnosed mental disorder began 
or increased during active service.  All 
findings should be set forth in a 
typewritten report.  If necessary, the 
veteran may be reexamined for this 
purpose. 

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action should be 
undertaken.  

4.  After ensuring that all requested 
development has been accomplished to the 
extent possible, the RO should again 
consider the veteran's claim for service 
connection for anxiety disorder and for 
major depression.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.  


The purpose of this REMAND is to accomplish additional 
development and adjudication, and the Board expresses no 
opinion as to any outcome.  The veteran is free to submit 
additional evidence while the matter is on remand; however, 
no action by the veteran is required until he receives 
further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

